PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lofgren et al.
Application No. 16/351,472
Filed: 12 Mar 2019
For: Method for Applying Spinal Traction

:
:
:	DECISION ON PETITION
:
:



This is a corrected decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed October 1, 2021. This is also a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed October 5, 2021.


RELEVANT FACTS

On March 12, 2019, applicants filed the present application, including an Application Data Sheet naming the inventorship. The inventorship of the above-identified application includes joint inventors Michael Shane Lofgren, Brian Charles Stewart, and Sean Jeremiah Harrington. 

On July 23, 2021, the Office mailed a Notice Requiring Inventor’s Oath or Declaration indicating an inventor’s oath or declaration in compliance with 37 CFR 1.63 or substitute statement in compliance with 37 CFR 1.64 executed by or with respect to inventor “Sean Jeremiah Harrington” had not been submitted. The Notice Requiring Inventor’s Oath or Declaration required applicants to submit an oath or declaration executed in the name “Sean Jeremiah Harrington” no later than the date on which the issue fee was paid. The Notice stated that the period for reply was not extendable and failure to timely comply would result in abandonment of the application. 

On September 23, 2021, applicants submitted the issue fee and three Recordation Form Cover Sheets (PTO-1595), executed by Michael Shane Lofgren, Brian Charles Stewart, and John Jeremiah Harrington. The Recordation Form Cover Sheets stated the nature of the conveyance as an assignment and marked the check box indicating that the document served as an Oath/Declaration. 

On September 27, 2021, the USPTO issued a Notice of Abandonment indicating the above-identified application is abandoned because of applicants’ failure to file an executed Sean Jeremiah Harrington, no later than payment of the issue fee.

On October 1, 2021, applicants filed a petition to withdraw holding of abandonment. The petition did not contain proper S-signatures for the joint inventors in accordance with 37 CFR 1.41(d)(2).1

On October 5, 2021, applicants filed a petition for revival of an abandoned application for patent, a $1050 petition fee, and an executed Supplement Sheet for Declaration (Form AIA /10) identifying the legal name of the additional joint inventor as John Jeremiah Harrington.

On January 5, 2022, the Office of Data Management issued a decision granting the petition to withdrawal holding of abandonment under 37 CFR 1.181 filed on October 1, 2021. No decision was reached on the merits of the petition under 37 CFR 1.137(a).


DECISION

After a thorough review of the application history, the Office finds that the above-identified application is indeed abandoned as of September 24, 2021, for failure to submit a declaration in compliance with 37 CFR 1.63, executed by, and in the name of, “Sean Jeremiah Harrington” no later than the date the issue fee was paid. In particular, the three Recordation Form Cover Sheets (PTO-1595), filed on September 23, 2021, and executed by Michael Shane Lofgren, Brian Charles Stewart, and John Jeremiah Harrington do not serve as an oath or declaration in compliance with 37 CFR 1.63 such that withdrawal of holding of abandonment is merited. As further discussed below, the Office finds that the decision of January 5, 2022, granting the petition to withdraw holding of abandonment filed on October 1, 2021, was issued in error. 

The Recordation Form Cover Sheets (PTO-1595) submitted with the issue fee on September 23, 2021, do not serve as an oath or declaration in compliance with 37 CFR 1.63. 

The ADS of March 12, 2019, listed the legal name of the third inventor as Sean Jeremiah Harrington; however, the Recordation Form Cover Sheet filed on September 23, 2021, identified the third inventor as John Jeremiah Harrington. The Office presumes the legal name of an inventor is the name that appears in the ADS (Sean Jeremiah Harrington). Once the inventorship is set by the filing of the ADS, the legal name provided on the inventor’s oath or declaration must match the inventor’s name set forth in the ADS. As the legal name and signature of the third inventor on the Recordation Form Cover Sheet (John Jeremiah Harrington) does not match the inventor’s name listed in the ADS of March 12, 2019 (Sean Jeremiah Harrington), the Recordation Form Cover Sheet cannot serve as an executed declaration for inventor Harrington.

Additionally, applicants marked the check-box on the Recordation Form Cover Sheets filed September 23, 2021, alerting the Office that an assignment was being submitted for the dual purpose of recordation and as the inventors’ declarations.2 However, applicants did not submit an assignment for recordation that included the information and statements required under 37 CFR 1.63(a) and (b) for this application or a prior-filed application.3 Therefore, the Recordation Cover Sheets filed on September 23, 2021, cannot serve as executed declaration for any of the inventors.

The Notice Requiring Inventor’s Oath or Declaration issued on July 23, 2021, cautioned applicants that failure to submit an oath or declaration for the third inventor, Sean Jeremiah Harrington, in compliance with 37 CFR 1.63, executed by the inventor no later than the date of payment of the issue fee would result in abandonment of this application. The record reveals that applicants did provide a proper declaration for, and executed by, inventor Harrington on or before payment of the issue fee on September 23, 2021. Accordingly, the application is abandoned.

In view of the above, the Office of Data Management’s decision of January 5, 2022, granting the petition to withdraw holding of abandonment filed on October 1, 2021 was issued in error and is vacated. The petition to withdraw holding of abandonment filed October 1, 2021, is DISMISSED. The application is abandoned.

The Office now turns to the merits of the petition under 37 CFR 1.137(a) filed October 5, 2021, to revive the above-identified application. A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

(1) The required reply to the outstanding Office action (unless previously filed); 
(2) The petition fee as set forth in 1.17(m); and 
(3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. 

The petition to revive does not meet requirement (1). 

Applicant paid a $1050 petition fee as set forth in 1.17(m) and provided a statement of unintentional delay. However, applicant did not submit the required reply to the outstanding Notice Requiring Inventor’s Oath or Declaration mailed on July 23, 2021, in the form of an inventor’s declaration in compliance with 37 CFR 1.63 with respect to, and executed by, Sean Jeremiah Harrington (the legal name of record).

The executed Supplement Sheet for Declaration (Form AIA /10) filed on October 5, 2021, is not acceptable because it identifies the legal name of the joint inventor as John Jeremiah Harrington, which is inconsistent with the legal name of the third inventor identified in the ADS (Sean Jeremiah Harrington). The legal names stated in the original ADS and the new inventor’s oath or declaration must match. Therefore, applicants must submit an executed declaration, identifying the legal name of the third inventor as Sean Jeremiah Harrington. If Sean Jeremiah Harrington is not the legal name of the third inventor, applicant must file a separate request for correction of the inventor’s name as stated in 37 CFR 1.48(f) (See Form PTO/AIA /40). See 37 CFR 1.41, MPEP 601.05(a), and MPEP 602.01(c). Until such time as applicants notify the Office and submit a request to correct an inventor’s name in compliance with 37 CFR 1.48(f), the Office will not assume that the identification of a variation of the inventor’s name on a declaration or other document is indeed the legal name of the inventor.

Applicant has failed to provide the required reply with the present petition under 37 CFR 1.137(a) to revive the application. Accordingly, the petition under 37 CFR 1.137(a) is DISMISSED. 

The Office will update its records to reflect the status of the above-identified application as ABANDONED. The application will remain abandoned until the filing of a renewed petition under 37 CFR 1.137(a) (see Form PTO/SB/64) and a proper reply. The Office has enclosed the appropriate declaration forms of applicants’ convenience.


CONCLUSION

The decision mailed January 5, 2022, granting the petition to withdraw holding of abandonment filed on October 1, 2021 is VACATED.

The petition to withdraw holding of abandonment under 37 CFR 1.181 filed October 1, 2021, is DISMISSED.

The petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed October 5, 2021, is DISMISSED.

Any request for reconsideration of this decision in the form of a renewed petition under 37 CFR 1.137(a) (see Form PTO/SB/64) must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704. No additional petition fee is required for the filing of a renewed petition under 37 CFR 1.137(a). 

The USPTO records will be updated to reflect status of the above-identified application as ABANDONED.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet: 	EFS-Web 

Telephone inquiries related to this decision may be directed to the undersigned at (571) 
272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  Declaration Form AIA /008; Supplemental Sheet Form AIA /10, and Instructions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The petition to withdraw holding of abandonment filed October 1, 2021, did not include proper signatures for the joint inventors, and therefore, the Office should have dismissed the petition on this basis alone. Correspondence submitted in the USPTO (i.e., a petition) must signed by a party identified under 37 CFR 1.33(b) with a proper handwritten or S-Signature pursuant to 37 CFR 1.4(d). The persons signing the correspondence must insert their own signature between forward slash marks (e.g., /Dr. James T. Jones, Jr./) and include the signers’ names in printed or typed form preferably immediately below or adjacent their S-signature. Here, the joint inventors placed their signature between two forward slashes, but did not provide their names in typed or printed form immediately below or adjacent to the S-signatures in compliance with 37 CFR 1.4(d)(2)(iii)(A).
        2 An assignment may also serve as an oath or declaration required by 37 CFR 1.63 if the assignment: (1) includes the information and statements required under 37 CFR 1.63(a) and (b); and (2) a copy of the assignment is recorded. See 37 CFR 1.63(e) and MPEP 602.01(a)(III). 
        
        3 37 CFR 1.63 provides:
        
        (a) The inventor, or each individual who is a joint inventor of a claimed invention, in an application for patent must execute an oath or declaration directed to the application, except as provided for in § 1.64. An oath or declaration under this section must:
        (1) Identify the inventor or joint inventor executing the oath or declaration by his or her legal name;
        (2) Identify the application to which it is directed;
        (3) Include a statement that the person executing the oath or declaration believes the named inventor or joint inventor to be the original inventor or an original joint inventor of a claimed invention in the application for which the oath or declaration is being submitted; and
        (4) State that the application was made or was authorized to be made by the person executing the oath or declaration.
        (b) Unless the following information is supplied in an application data sheet in accordance with § 1.76, the oath or declaration must also identify:
        (1) Each inventor by his or her legal name; and
        (2) A mailing address where the inventor customarily receives mail, and residence, if an inventor lives at a location which is different from where the inventor customarily receives mail, for each inventor.